Case: 20-61058     Document: 00516180936         Page: 1     Date Filed: 01/26/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                January 26, 2022
                                  No. 20-61058
                                Summary Calendar                  Lyle W. Cayce
                                                                       Clerk


   Miguel Angel Zamora-Flores,

                                                                          Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 888 943


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Miguel Angel Zamora-Flores, a native and citizen of Nicaragua,
   petitions for review of the decision of the Board of Immigration Appeals
   (BIA) adopting and affirming the Immigration Judge’s (IJ) order denying
   Zamora-Flores’s application for asylum, withholding of removal, and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61058      Document: 00516180936          Page: 2   Date Filed: 01/26/2022




                                    No. 20-61058


   Convention Against Torture (CAT) relief. To the extent that the BIA relied
   upon the IJ’s decision, we review the decisions of both the BIA and the IJ.
   See Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002).
          We review the denials of asylum, withholding of removal, and CAT
   relief for substantial evidence. See Zhang v. Gonzales, 432 F.3d 339, 344 (5th
   Cir. 2005). Under the substantial-evidence standard, we “may not overturn
   the BIA’s factual findings unless the evidence compels a contrary
   conclusion.” Gomez-Palacios v. Holder, 560 F.3d 354, 358 (5th Cir. 2009).
          Zamora-Flores’s three-day police detention for failing to possess a
   Nicaraguan cedula, during which time he was given little food or water but
   was otherwise unharmed, does not constitute past persecution.             See
   Tesfamichael v. Gonzales, 469 F.3d 109, 112, 117 (5th Cir. 2006). Further, the
   BIA permissibly concluded that Zamora-Flores had not established a well-
   founded fear of future persecution given his testimony that several of his
   family members who share his political opinions have suffered no harm. See
   Gonzalez-Soto v. Lynch, 841 F.3d 682, 683-84 (5th Cir. 2016). Because he fails
   to show that he qualifies for asylum, his claim for withholding of removal
   necessarily also fails.   See Yang v. Holder, 664 F.3d 580, 588-89 (5th
   Cir. 2011).
          Finally, while Zamora-Flores relies upon generalized evidence of
   dangerous and oppressive country conditions in Nicaragua, he offers no
   evidence establishing that he himself will more likely than not be tortured
   there. See Chen v. Gonzales, 470 F.3d 1131, 1140-41 (5th Cir. 2006). He fails
   to show that the denials of asylum, withholding of removal, and CAT relief
   are unsupported by substantial evidence. See Zhang, 432 F.3d at 344; Gomez-
   Palacios, 560 F.3d at 358.
          The petition for review is DENIED.




                                         2